         Case 2:20-cv-01396-MMB Document 23 Filed 09/30/20 Page 1 of 10




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



     UNITED STATES OF AMERICA,                      CIVIL ACTION
     LOUISE HAMBURG – PLAINTIFF-
     INTERVENOR                                     NO. 20-1396

          v.

     THE DORCHESTER OWNERS
     ASSOCIATION


                               MEMORANDUM AND ORDER

Baylson, J.                                                                 September 30, 2020

I.      Introduction

        Plaintiff Louise Hamburg owns a condominium in the Dorchester on Rittenhouse Square,

a high-end residential complex managed by the Dorchester Owners Association (“DOA”). The

Dorchester has a strict “no pets” policy that allows tenants with disabilities to keep assistance

animals only with DOA’s approval.        In the present case, Hamburg and the United States

Department of Justice (“DOJ”) allege that DOA’s practices regarding review of assistance animal

requests violate the Fair Housing Act by imposing an unreasonable burden on tenants with

disabilities and deterring them from living in the Dorchester.

        DOA has moved for the dismissal of Plaintiffs’ claims for punitive damages under the

FHA. Plaintiffs have each opposed the motion. For the foregoing reasons, the Court will DENY

DOA’s motion to dismiss.




                                                    1
          Case 2:20-cv-01396-MMB Document 23 Filed 09/30/20 Page 2 of 10




II.    Factual History

       The Court assumes that following alleged facts — taken from the United States’ Complaint

and incorporated into Hamburg’s Intervenor Complaint — are true for the purposes of the present

motion.

       a. DOA’s “No Pets” Policy

       DOA is the governing body for the Dorchester, a thirty-two-story apartment complex in

Philadelphia. Compl. at ¶¶ 4, 6. DOA is composed of at least seven members, and it employs

approximately forty people for the operation of the Dorchester. Id. at ¶ 6.

       The Dorchester has a long-standing “no pets” policy for its residents. Id. at ¶ 9. In 2009,

however, DOA implemented an exception to this policy to allow tenants with disabilities to keep

“assistance animals” in their units. Id. at ¶¶ 10, 11. The 2009 iteration of the “no pets” policy

required that tenants inform DOA of their need for an assistance animal, complete a written request

form for an exemption, and submit any documentation that DOA requested regarding their need.

Id. at ¶ 13. The documentation requirement called for a letter from a “treating medical doctor”

regarding the need for an assistance animal, certification of the animal’s training from a pet

instructor, and pet genealogy reports. Id. at ¶ 14. Non-tenants could not apply for permission to

bring an assistance animal into the building when visiting. Id.

       Even if DOA granted that exemption, the tenant was still subject to numerous restrictions.

For example, the tenant could not use a passenger elevator when accompanied by her pet; she

could use only the freight elevator. Id. And, regardless of which passenger arrived at the freight

elevator first, the pet owner would have to wait for the next elevator if any other passenger

objected. Id. An otherwise-qualified assistance animal would be subject to size and breed
                                                    2
         Case 2:20-cv-01396-MMB Document 23 Filed 09/30/20 Page 3 of 10




restrictions and had to wear a bark suppressant collar at all times. Id. DOA could require any fee

or deposit that it saw fit to levy on a tenant. Id. Tenants with assistance animals had to maintain

a $1 million insurance policy with DOA as a beneficiary and agree to pay attorney’s fees and costs

incurred by any action by the assistance animal. Id. Violating the terms of the assistance animal

accommodation incurred increasing fines and, upon a fourth violation, would result in a permanent

ban on the animal in the Dorchester. Id. at ¶ 16.

       Between December 26, 2017 and May 25, 2018, DOA amended the assistance animal

policy. Id. at ¶ 17. The amended 2018 policy lifted requirements for fees, deposits, and the pet

instructor certification prerequisite. Id. at ¶¶ 18, 19. It also removed the ban on visitors’ “qualified

ADA service animals.” Id. at ¶ 18. While tenants with assistance animals still had to use the

freight elevator, they were not required to exit the elevator upon the request of another tenant

unless the requestor was first in line for the elevator, and only for medical reasons. Id.

       On April 3, 2019, however, DOA “reinstate[d]” several of the restrictions on assistance

animals, including the $1 million insurance policy requirement, common area ban, size/breed

requirements, and agreement to pay any related attorney’s fees. Id. at ¶ 20. 1 The 2019 policy

further added a muzzle restriction for any animal in a common area, regardless of any history of

aggression. Id. at ¶ 21. DOA again amended the assistance animal policy on March 4, 2020,

keeping some of the same restrictions as the previous policies. Id. at ¶ 22.




1
  Although not explicitly detailed as restrictions that the 2018 policy lifted, Plaintiffs’ language
here suggests that DOA removed them before “reinstat[ing]” or “reincorporat[ing]” these
restrictions in April 2019. Id.
                                                     3
         Case 2:20-cv-01396-MMB Document 23 Filed 09/30/20 Page 4 of 10




       b. Hamburg’s Request for an Assistance Animal

       Louise Hamburg has suffered from severe anxiety since she was a child, a condition that

impairs her ability to function. Id. at ¶ 24. Her dog, a 32-pound Australian labradoodle, lessens

her anxiety and increases her ability to function in high-stress situations. Id. She has owned a

condominium in the Dorchester on Rittenhouse since 1999, although she has maintained her

residence elsewhere since that time. Id. at ¶¶ 4, 8.

       On December 25, 2017, Hamburg first contacted DOA through an email to the

Dorchester’s then-general manager, Patricia Yonekawa. Id. at ¶ 26. In that email, she requested

approval to bring her dog to her residence at the Dorchester, attaching a letter from an online

clinical psychotherapist describing her medical need for the dog’s presence. Id. at ¶¶ 26, 27.

       Yonekawa responded the next day with two emails. Id. at ¶¶ 29, 30. The first provided

the 2009 animal assistance policy with the request form and instructions to get the required

certifications from a medical doctor, a pet trainer, and a veterinarian. Id. at ¶ 29. The second email

clarified the instructions from her prior email, and she included DOA’s attorney Gary Krimstock

as a recipient. Id. at ¶ 30. Hamburg then replied to Krimstock by email, noting that she was unable

to complete the DOA request form, as it was designed for a service animal — an animal trained to

provide specific services — as opposed to a support animal — an animal whose mere presence

ameliorates mental or psychological disabilities. Id. at ¶ 31. Hamburg was therefore unable to

fully complete the form, e.g. regarding the specialized training her dog had received. Id. She also

reiterated her belief that the letter she had provided from a psychotherapist satisfied the Fair

Housing Act. Id.



                                                       4
        Case 2:20-cv-01396-MMB Document 23 Filed 09/30/20 Page 5 of 10




       On December 28, 2017, another DOA attorney, Joshua Horvitz, notified Hamburg that

DOA had rejected her request for an assistance animal, but he told her that she could reapply with

a completed request form. Id. at ¶ 32. Hamburg replied to the email requesting that Horvitz contact

her so she could discuss her inability to complete the form. Id.

       On January 8, 2018, Hamburg again emailed Yonekawa, Krimstock, and Horvitz, after not

receiving any responses. Id. at ¶ 33. In her email, she requested an update on her application and

included further information about the Fair Housing Act. Id. Horvitz replied two days later, telling

Hamburg that they would confer with DOA regarding her request. Id. at ¶ 34.

       On January 22, 2018, still without a response from DOA or its representatives, Hamburg

called and sent a partially completed form to Yonekawa. Id. at ¶ 35. The partially completed form

contained annotations explaining why Hamburg could not provide information regarding her dog’s

specialized training or service expectations. Id. DOA’s president responded to her partial form

on January 30, 2018, stating that DOA would not reconsider her request unless she provided a

fully completed request form. Id. at ¶ 36. Hamburg replied the same day reiterating why she could

not complete the form and including further Fair Housing Act information. Id.

       On February 7, 2018, Yonekawa sent new questions to Hamburg requesting further

information, mostly regarding her history of meetings with the online psychotherapist whose letter

Hamburg included in her initial contact. Id. at ¶ 37. Hamburg did not respond. Id. at ¶ 38.

       Instead, Hamburg filed a complaint with the U.S. Department of Housing and Urban

Development on April 30, 2018, and she initiated a new DOA request on July 20, 2018 for a pet

exemption. Id. at ¶¶ 39, 40. In this renewed request, Hamburg included another letter, this time

from a clinical psychologist with whom she had met in person, detailing her medical need for a
                                                     5
         Case 2:20-cv-01396-MMB Document 23 Filed 09/30/20 Page 6 of 10




support animal. Id. at ¶ 40. Again, Yonekawa responded to this application with a list of questions

on August 14, 2018. Id. at 41. Hamburg replied the same day, answering some of these questions

while refusing to answer others that she believed were “beyond the scope of FHA requirements.”

Id. at ¶ 42.

        On April 1, 2019, over seven months later, Hamburg received a letter from Yonekawa

requesting more information about Hamburg’s visits with the psychologist, stating DOA was still

reviewing her request. Id. at ¶ 43. Hamburg refused to answer further questions due to her belief

that the long delay indicated a lack of good faith from DOA. Id. at ¶ 44.

        Hamburg was not alone; on August 14, 2018, two other unit owners in the Dorchester

requested an exemption for their pet. Id. at ¶ 46. The unnamed parties completed the required

form and provided the requested documentation as DOA requested. Id.

        As of the Complaint’s filing in March 2020, DOA had approved neither Hamburg’s nor

the other two tenants’ requests for an exemption to the “no pets” policy. Id. at ¶¶ 45, 46. All three

applicants have had to live elsewhere as a result of DOA’s non-approval of their requests. Id.

III.    Procedural History

        Hamburg filed a complaint with the United States Department of Housing and Urban

Development (“HUD”) on April 30, 2018. Compl. at ¶ 47. On July 24, 2019, HUD and Hamburg

elected to transfer the proceedings from administrative law court to federal court; the relevant

administrative law judge terminated the proceeding the same day. Id. at ¶ 48. DOJ then filed a

Complaint on behalf of the United States on March 12, 2020. ECF 1, seeking injunctive relief,

monetary damages for Hamburg, and a civil penalty. Hamburg, with permission of the Court, filed

her Intervenor Complaint on June 4, 2020, ECF 7, 8, which included a claim for punitive damages.
                                                     6
         Case 2:20-cv-01396-MMB Document 23 Filed 09/30/20 Page 7 of 10




        DOA filed its Motion to Dismiss Intervenor-Plaintiff’s Claims for Punitive Damages on

July 15, 2020. ECF 11. DOJ responded in opposition to the motion on August 12, 2020, ECF 16;

Hamburg did the same on August 13, 2020. ECF 17. DOA replied on August 26, 2020. ECF 22.

IV.     Legal Standard

        In considering a motion to dismiss under Rule 12(b)(6), the Court “accept[s] all factual

allegations as true [and] construe[s] the complaint in the light most favorable to the plaintiff.”

Warren Gen. Hosp. v. Amgen, Inc., 643 F.3d 77, 84 (3d Cir. 2011) (internal citations omitted).

“To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

        The Court in Iqbal explained that, although a court must accept as true all factual

allegations contained in a complaint, that requirement does not apply to legal conclusions;

therefore, pleadings must include factual allegations to support the legal claims asserted. Iqbal,

556 U.S. at 678, 684. “Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id. at 678 (citing Twombly, 550 U.S. at 555). Accordingly,

to survive a motion to dismiss, a plaintiff must plead “factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

at 678 (citing Twombly, 550 U.S. at 556).

V.      Discussion

        DOA’s motion to dismiss briefing encompasses two general arguments. First, DOA argues

that Plaintiffs failed to plead sufficient facts to support a claim for punitive damages. Def.’s Reply

Brief at 3. Second, DOA contends that DOJ did not explicitly request punitive damages in the
                                                       7
        Case 2:20-cv-01396-MMB Document 23 Filed 09/30/20 Page 8 of 10




Complaint, cannot now seek punitive damages without amending its Complaint, and has no

standing to oppose DOA’s motion to dismiss punitive damages. Id. at 1–2. The Court will address

these questions in reverse order.

       a. Punitive Damages

       DOA targeted its motion to dismiss at Hamburg’s claims for punitive damages. Mot. To

Dismiss, ECF 11 (“Defendant’s Motion to Dismiss Intervenor-Plaintiff’s Claim for Punitive

Damages”).    Perhaps unsurprisingly given the nature of this case, DOJ responded with an

opposition brief, to defend both DOJ and Hamburg’s pursuit of punitive damages. Opp. to MTD,

ECF 16. DOA argues that DOJ did not have standing to oppose its motion to dismiss, because

“Plaintiff [DOJ] asserted no such claim [for punitive damages].” Def.’s Reply Brief at 1. “[I]n

opposing the DOA’s motion, for the first time Plaintiff [DOJ] maintains that the DOA’s actions

. . . warrant punitive damages,” id., and “the complaint may not be amended by the briefs in

opposition to a motion to dismiss.” Id. at 1–2 (citing Pennsylvania ex. Rel. Zimmerman v. Pepsico,

836 F.2d 173, 181 (3d Cir. 1988)).

       In cases on behalf of private persons, (monetary damages pursuant to 42 U.S.C.

§ 3613(c)(1), among other statutes); see also 42 U.S.C. § 3613(c)(1) (“court may award to the

plaintiff actual and punitive damages”).

       b. Sufficiency of the Allegations

       A plaintiff can plead a violation of the FHA by alleging (1) she has an FHA-covered

disability, (2) defendant knew or should have known about that disability, (3) a reasonable

accommodation for that disability may be necessary for the plaintiff to have an equal opportunity



                                                    8
         Case 2:20-cv-01396-MMB Document 23 Filed 09/30/20 Page 9 of 10




to enjoy the dwelling, and (4) defendant denied that accommodation. Giebeler v. M & B Assocs.,

343 F.3d 1143, 1147 (9th Cir. 2003).

        To receive punitive damages under the FHA, a plaintiff must show that the defendant’s

denial of a reasonable accommodation involves malicious intent or “reckless or callous

indifference to the federally protected rights of others.” Alexander v. Riga, 208 F.3d 419, 430-31

(3d Cir. 2000) (citing Smith v. Wade, 461 U.S. 30, 56 (1983)).              “‘Malice’ and ‘reckless

indifference,’ in this context, however, refer not to the egregiousness of the landlord’s conduct,

but rather to the landlord’s knowledge that it may be acting in violation of federal law.” Id. (citing

Kolstad v. Am. Dental Assoc., 527 U.S. 526, 535-36 (1999)). At the motion to dismiss stage, the

relevant inquiry is whether “the complaint failed to allege facts from which the court could

reasonably infer a plausible basis” that the defendant acted with malice or recklessness. J. Fletcher

Creamer & Son, Inc. v. Hiscox Ins. Co. Inc., Civ. Act. No. 19-21638 (ES) (MAH), 2020 WL

2899499, *6 (D.N.J. June 2, 2020) (collecting cases).

        Order

        Having reviewed the allegations of the Complaint, the Court will DENY the Motion to

Dismiss this Complaint as to punitive damages at this time. The Government is not seeking for

itself punitive damages and this Court is not aware of any statutory provision that would allow a

judge or jury to award punitive damages in favor of the United States. On the other hand, the

Intervenor-Plaintiff may have a claim for punitive damages depending on the nature of the

evidence introduced at trial. The Court will reserve any decision on the adequacy of that

evidence until the trial takes place.



                                                      9
          Case 2:20-cv-01396-MMB Document 23 Filed 09/30/20 Page 10 of 10




                                                                    BY THIS COURT:

                                                                    s/ Michael M. Baylson

                                                                    MICHAEL M. BAYLSON
                                                                    United States District Court Judge


O:\CIVIL 20\20-1396 United States v Dorchester\20cv1396 MTD Memo.docx




                                                                   10
